Citation Nr: 0016478	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-06 282	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1947 to May 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 1999, and a statement of the case was 
issued in February 1999.  The veteran's substantive appeal 
was received in February 1999.  An RO hearing was conducted 
in August 1999, and the veteran testified at a Board 
videoconference hearing in May 2000.


FINDING OF FACT

The veteran does not suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

After reviewing the evidence, the Board believes that the 
PTSD claim is well-grounded.  The claims file includes May 
1998 VA medical reports referring to a tentative impression 
of PTSD as well as a diagnostic impression of PTSD.  The 
veteran's assertions regarding combat stressors is accepted 
for well-grounded purposes, and the context of the May 1998 
VA reports referring to PTSD cite recollections of combat.  
In that context, the Board finds that those medical reports 
also suggest a link to service.  In sum, the Board finds that 
the PTSD claim meets the requirements for a well-grounded 
claim.

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  The claims file shows that 
the veteran has been afforded a VA PTSD examination together 
with psychological testing in connection with his claim.  
Also of record are VA outpatient reports.  The veteran has 
testified that he has not sought private psychiatric care.  
The Board finds, therefore, that no further action is 
necessary to meet the duty to assist the veteran.

Looking to the criteria set forth in 38 C.F.R. § 3.304(f), 
the record clearly supports a finding that the veteran 
engaged in combat with the enemy, and the reported stressors 
are therefore accepted.  The problem with the present case, 
however, involves a diagnosis of PTSD. 

A May 1998 VA Overall Treatment Plan and a May 1998 medical 
certificate reflect that the veteran sought treatment and 
evaluation for nightmares and dreams about the Korean War.  A 
tentative impression of PTSD was reported on one record, and 
another record of the same date lists a diagnostic impression 
of PTSD.  

However, a VA examination in August 1998 for the express 
purpose of ascertaining whether or not the veteran suffers 
from PTSD resulted in a finding that there was no psychiatric 
disorder.  The examiner reported that the veteran did report 
recurrent distressing recollections of Korea which intrude 
into his mind at various times during the day, especially 
since he has been retired.  He also reported dreaming of 
Korea frequently, more nights than not, but he denied 
flashbacks during waking hours.  He reportedly made no effort 
to avoid thoughts or feelings associated with the trauma, and 
he denied any difficulty recalling all the details of the 
trauma.  The veteran reported that he had not lost interest 
in any significant activities.  He denied any estrangement 
from friends or family, and expected to have a future and to 
enjoy retirement.  The examiner reported that he showed no 
evidence of a restricted affect.  While the veteran reported 
difficulty with frequent awakenings during the night, he 
denied irritability or outbursts of anger.  He also denied 
difficulty concentrating, hypervigilance, exaggerated startle 
response and special reactions when exposed to events that 
symbolize or would remind him of events.  

The examiner remarked that he had reviewed the veteran's 
claims file, including a Minnesota Multiphasic Personality 
Inventory (MMPI) conducted in July 1998.  The examiner 
commented as follows:

The veteran lacks all of the criterion of 
Group C for the diagnosis of 
posttraumatic stress disorder.  
Therefore, it is impossible to make the 
diagnosis of posttraumatic stress 
disorder in this case.

The Board has carefully reviewed the medical evidence of 
record and the testimony given during his August 1999 RO 
hearing and May 2000 Board video hearing.  However, while the 
Board has accepted the tentative impression of PTSD as true 
for well-grounded purposes, the preponderance of the evidence 
is nevertheless against a finding that the veteran suffers 
from PTSD.  In this regard, the Board believes that the 
August 1998 VA examination findings should be afforded 
considerable weight.  As noted above, the examiner reviewed 
the veteran's claims file and had the benefit of the results 
of special psychological testing.  Further, although the 
express purpose of the examination was to determine whether 
the veteran suffers from PTSD, the examiner clearly indicated 
that the diagnostic criteria for a diagnosis of PTSD had not 
been met.  The Board finds that the review of the veteran's 
records, the psychological testing, and the detailed report 
of clinical findings renders the August 1998 VA examination 
more persuasive than the two May 1998 clinical reports. 

The Board acknowledges the veteran's statements and 
testimony, as well as the testimony of family members, 
indicating that he suffers from distressing recollections of 
Korea.  The fact that he has such recollections is not 
disputed by the Board and has been clearly acknowledged by 
medical personnel.  However, although the lay witnesses may 
testify as to symptoms perceived to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Despite the recollections of combat, the examiner 
who conducted the August 1998 examination was unable to find 
that the criteria for a diagnosis of PTSD had been met.  The 
Board is unable to substitute its own judgment as to matters 
of medical diagnosis.  The Board must rely on the reports 
provided by trained medical personnel.  Again, it appears 
from the record that despite the veteran's complaints, a 
diagnosis of PTSD under the DSM-IV criteria cannot be made at 
this time.  Should such a medical diagnosis of PTSD be made 
in the future, the veteran can always reopen his claim for 
service connection and the Board urges him to do so.

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the medical 
evidence so as to otherwise provide a basis for favorable 
resolution of the veteran's claim.


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

